Citation Nr: 0101186	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than May 9, 1997, 
for the grant of service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The decision granted service connection 
for a psychiatric disability, effective from May 9, 1997, the 
date of receipt of the veteran's application to reopen his 
claim.  The veteran appealed the effective date of the award 
of service connection.  

In September 2000, the veteran testified at a personal 
hearing held at the Board in Washington, D.C., before the 
undersigned Member of the Board.  At the hearing, he 
submitted additional evidence, along with a signed waiver of 
RO jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2000).  


FINDINGS OF FACT

1.  In May 1978, the Board denied service connection for a 
psychiatric disorder on the basis that a chronic psychiatric 
disorder was not shown during the veteran's active duty 
service and there was no medical opinion of an etiological 
relationship between recently diagnosed mild anxiety and the 
veteran's participation in a drug experimentation program 
while he was in service.  

2.  On May 9, 1997, the VA received the veteran's application 
to reopen his claim for service connection for a psychiatric 
disability.  

3.  In a December 1997 rating decision, the RO granted 
service connection for amnestic and mood disorders with 
personality changes, effective from May 9, 1997, the date of 
receipt of the veteran's claim to reopen, based on recent 
medical opinions of a nexus between the veteran's currently 
diagnosed psychiatric condition and his participation in a 
drug experimentation program while he was in service.  


CONCLUSIONS OF LAW

1.  The Board's May 1978 decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).  

2.  The criteria for an effective date earlier than May 9, 
1997, for the grant of service connection for amnestic and 
mood disorders with personality changes have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.103, 
3.400(q)(ii) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On May 13, 1976, the VA received the veteran's original claim 
for service connection for a psychiatric condition, asserted 
as the residual of his participation in a drug 
experimentation program while he was in military service.  
The RO denied the claim and he appealed.  

In May 1978, the Board denied service connection for a 
psychiatric condition on the basis that a psychiatric 
condition was not present during the veteran's military 
service and that his currently diagnosed mild anxiety was not 
etiologically related to the veteran's participation in a 
drug experimentation program while on active duty.  At the 
time of that decision, the Board noted the veteran's service 
medical records were not available despite repeated attempts 
to obtain such records.  The records that were available 
confirmed he had been given LSD along with antidotes on at 
least five occasions in April 1959 as part of a controlled 
experimentation drug program conducted while he was on active 
duty.  

Pursuant to the veteran's appeal, he underwent VA 
psychological and psychiatric examinations in October 1976.  
The results of the psychological evaluation indicated that 
the veteran was an emotionally immature individual whose 
complaints seemed to have more to do with a characteristic 
sensitivity to soma and associated anxiety rather than LSD 
ingestion.  The results of the veteran's neuropsychiatric 
evaluation indicated that there was no evidence of damage 
from LSD experiments.  The diagnosis was mild anxiety, not 
caused by LSD experiments.  

Medical data compiled by the Air Force shows that the veteran 
was given a special physical examination in January 1977.  
These records confirm he was a former volunteer of Department 
of Defense and contract studies, in which small amounts of 
LSD were ingested.  It was reported he was then undergoing an 
authorized follow-up examination as a Secretary of the Air 
force Designee.  The purpose of the examination was to 
evaluate the long-term adverse results and to dispel any 
doubts the veteran might have about the consequence of his 
participation in the studies.  Neurological evaluation of his 
mental status showed no evidence of organic brain syndrome.  
The examiner's impressions were mild narcolepsy syndrome; 
questionable functional disorder; and doubt organic brain 
syndrome.  

Private outpatient treatment reports show that the veteran 
underwent psychological evaluation in March 1977.  At the 
conclusion of the psychological testing, it was reported that 
the he was most likely experiencing a pseudoneurotic process.  
No organic impairment could be demonstrated.  The 
recommendation was made that he be referred for 
sophisticated, psychodynamically oriented psychotherapy.  He 
underwent private psychiatric evaluation in April 1977.  At 
the time, he gave a history of having volunteered for duty at 
Edgewood Arsenal while assigned at Andrews Air Force Base in 
April 1959.  Allegedly, he was at Edgewood for thirty days 
and received a physical as well as psychological testing.  He 
related he had been given LSD on five separate days and three 
days with a supposed antidote.  In addition, he stated he 
received "CS gas" on two occasions.  At the conclusion of 
the evaluation, the diagnosis was deferred, pending 
additional psychiatric and psychological evaluations.  The 
psychologist offered that whether or not the veteran's 
manifestations were tied in with the voluntary experiments 
could not be established at that time from the available 
data.  The psychologist recommended the veteran undergo 
further testing.  

A transcript of the veteran's testimony presented at his 
personal hearing held at the Board in January 1978 shows that 
he essentially reiterated and elaborated on his contentions.  
During the hearing, he also presented evidence including a 
signed agreement dated in early April 1959, wherein he had 
agreed to participate in a program of experiments performed 
at the Army Chemical Warfare laboratories.  In an exhibit 
marked "LSD experiments" he alluded to other data furnished 
showing he was given straight LSD for control purposes on 
various occasions in April 1959.  

In May 1978, the Board denied the veteran's claim and that 
decision is final.  See 38 U.S.C. § 4004 (1976).  

On May 9, 1997, the VA received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder related to his participation in an experimental drug 
program while he was in the military.  In support of his 
claim, he submitted a private medical report dated in August 
1994 in which a treating physician, based on medical 
evaluation and testing, offered that the test results 
represented objective evidence of an LSD related disorder of 
a mild to moderate type.  

In another medical statement, dated in February 1997, the 
veteran's private treating psychiatrist noted that the 
veteran had been the subject of intentional exposure to the 
hallucinogens LSD and BOL 148, as well as to the toxic gases 
CS and CS1, and given PAM, while on active duty.  After 
having seen the veteran intermittently in recent years, the 
physician offered that, after evaluation by himself and other 
specialists, the medical evidence clearly indicated that the 
veteran had suffered chronic psychiatric difficulties and 
that there was a reasonable level of medical certainty that 
these service-connected experiments involving exposure to 
those substances were the proximate cause of his psychiatric 
problems.  

The diagnoses following VA psychiatric examination in July 
1997 were amnestic disorder, due to exposure to highly toxic 
nerve gases and ingestion of highly hallucinogenic toxic 
psychotropics; mood disorder, etiologically related to the 
aforementioned; personality change due to being exposed to 
highly toxic volatile nerve gas, as well as toxic 
hallucinogenic agents.  

Based on the above-mentioned recently submitted medical 
evidence and offered medical opinions, the RO, in December 
1997, granted the veteran service connection for amnestic and 
mood disorders with personality changes, effective from May 
9, 1997, the date of receipt of the veteran's application to 
reopen the claim.  The veteran objected to the effective date 
of the award contending that its effective date should be May 
13, 1976, the date the VA received his original claim.  He 
reiterated and elaborated on his contentions during his 
personal hearing that was held in Washington, D.C., before 
the undersigned Member of the Board.  During the hearing, he 
testified that the manifestations of the psychiatric disorder 
he exhibited in 1976 are the same as those currently shown 
and that, in light of the recently offered medical opinions 
presenting a nexus between current diagnosis and his 
participation in an experimental drug program while in 
service, his entitlement actually arose back in 1976 when he 
first applied for service connection.  

Further, during the above-mentioned hearing, he submitted, 
along with a signed waiver of RO jurisdiction, see 38 C.F.R. 
§ 20.1304, a partial medical report, dated in November 1986, 
from a private psychologist essentially offering a nexus 
between the veteran's currently noted psychiatric disorder 
and his exposure to LSD in service.  The additional evidence 
also consisted of alleged recently unclassified documents 
pertaining to military and private contractor drug and gas 
experiments that occurred at the Army Chemical Warfare 
laboratories in the late 1950's and early 1960's.  

As noted earlier in this decision, the Board's May 1978 
decision denying the veteran's claim for service connection 
for a psychiatric disorder as related to his voluntary 
participation in an experimental drug and gas program while 
on active duty, is final.  See 38 U.S.C. § 4004 (1976).  That 
decision was based on the evidence of record at the time the 
decision was made.  At that time, the medical opinions 
offered, based on examinations of the veteran and reviews of 
the records, very specifically noted that the veteran's 
currently diagnosed psychiatric condition was not 
etiologically related to his participation in the 
experimental drug program during his military service.  

On May 9, 1997, the veteran submitted an application to the 
VA to reopen his claim and, in conjunction with his request, 
submitted medical opinions that specifically related his 
current psychiatric disorder to his ingestion of LSD and his 
exposure to gas during the experimental drug program while he 
was on active duty.  A subsequent VA psychiatric evaluation 
confirmed a current psychiatric condition and the examining 
physician also provided a nexus of that condition to the 
veteran's military service.  The claim was granted by the RO 
in December 1997, effective from May 9, 1997, the date of 
receipt of the veteran's application to reopen.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date (emphasis 
added).  If a claim is reopened based on evidence other than 
service department records, the effective date of the grant 
of benefits sought is the date of receipt of the application 
to reopen or the date of entitlement, whichever is the later 
date (emphasis added).  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2), (q)(ii).  

In the veteran's case, the RO's grant of service connection 
in December 1997 was based solely on the physicians' nexus 
opinions and not on service department records.  Copies of 
the alleged recently declassified documents submitted as 
evidence during the veteran's September 2000 personal hearing 
pertaining to the experimental drug program merely 
corroborate the earlier reports from the Army that had been 
received in 1976 concerning the veteran's participation in 
the experimental drug program and his ingestion of LSD.  More 
importantly, those recently declassified documents were not 
the basis for the RO's December 1997 grant of service 
connection for his psychiatric disorder.  The recently 
received medical opinions providing a nexus between current 
disability and service were the basis for the grant of 
benefits.  

Even if, without deciding, entitlement arose back in 1976, 
based on the recently received medical nexus opinions, the 
fact remains that the effective date of the grant of benefits 
is the date of receipt of the claim or the date entitlement 
arose, whichever is the later date (emphasis added).  In the 
case at hand, the later date is the date of receipt of the 
veteran's application to reopen his claim.  Under the 
circumstances, the appropriate effective date for the grant 
of service connection for the veteran's psychiatric 
disability is May 9, 1997, the date of receipt of the 
application to reopen the claim.  See 38 C.F.R. 
§ 3.400(q)(ii).  This is the date assigned by the RO; 
therefore no earlier date is warranted, with the actual 
payment of monetary benefits effective the first day of the 
calendar month following the month in which the award became 
effective, which is June 1, 1997, in the veteran's case.  See 
38 C.F.R. § 3.31.  There being no legal basis under the law 
to grant an effective date earlier than May 9, 1997, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

An effective date prior to May 9, 1997, for the grant of 
service connection for a psychiatric disorder is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

